173 S.W.3d 648 (2005)
Darrell HUFFMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85282.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2005.
Jessica Hathaway, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Lisa M. Kennedy, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Darrell Huffman (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of one count of murder in the second degree, Section 565.021 RSMo (2000), and one count of armed criminal action, Section 571.015 RSMo (2000). Movant's convictions were affirmed on direct appeal. State v. Huffman, 113 S.W.3d 238 (Mo.App. E.D.2003). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the motion court denied after an evidentiary hearing.
Movant raises three points on appeal. First, Movant claims the motion court clearly erred in denying his claim that trial counsel coerced him into not testifying at his trial. Second, Movant claims trial counsel was ineffective for failing to present an opening statement to the jury. Third, Movant argues trial counsel was ineffective for failing to object to the prosecutor's comments regarding the victim during closing argument.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no *649 precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).